TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00533-CR


Magdaleno Medina, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NO. B-01-0118-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING


O R D E R
	By separate opinion, we have explained our reasons for abating this appeal and
remanding the cause.  The district court will conduct a hearing instanter to determine whether
Medina's motion for new trial is sufficient to raise the issue of ineffective assistance of counsel.  If 
the district court finds that it is, it shall conduct a hearing to determine whether Medina received
effective assistance of counsel at trial.  If the district court determines that Medina is entitled to a
new trial, we will dismiss the appeal.  If the district court finds that Medina's conviction should
stand, the clerk and reporter shall promptly prepare supplemental records regarding this hearing and
file them with this Court's clerk.
	It is ordered on May 9, 2002.

					__________________________________________
					Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Do Not Publish